DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I – Claims 1-16 in the reply filed on 02/01/2022 is acknowledged.  The traversal is on the ground(s) that respectfully submitted that a search of all the claims would not impose a serious burden on
the Office.  This is not found persuasive because the invention of Group II can be used in a materially different method that the treatment a wellbore. In addition, the Groups have been classified in different classes respectively, E21B37/00 and C09K8/528. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 15 objected to because of the following informalities:  The limitation “OECD” should be spelled out. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The biodegradable acid solution would not be supported by the specification if updates were made to the OECD 301B biodegradation test.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim is indefinite because it is unclear if the biodegradable acid chemicals now would still be considered suitable for use in the invention should the OECD 301B biodegradation test be modified in any form later.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over DeWolf et al. (US 2015/0107832 A1) (“DeWolf” herein), and further in view of Chung (WO 2016/032578 A1) (“Chung” herein)

Claim 1
DeWolf discloses a method for removing a calcium carbonate-containing oil-based filter cake from a wellbore face or geological formation material, the method comprising: 
 	contacting the calcium carbonate-containing oil-based filter cake with a biodegradable acid solution comprising:
 61.75 to 92.74 wt.% of water, [0017]
5.0 to 20.0 wt.% of hydrochloric acid, [0067]
0.75 to 5.0 wt.% of formic acid,  [0092-0093]
0.75 to 5.0 wt.% of citric acid, [0041, 0133] 
10 0.75 to 7.5 wt.% of a glycol ether mutual solvent, [0067-0072]
0.01 to 0.75 wt.% of a surfactant, each based on a total weight of the biodegradable acid solution, [0074-0083]and 
wherein the calcium carbonate-containing filter cake comprises petroleum or refined petroleum, and calcium carbonate. [0037-0039, 0050]
 	DeWolf however does not explicitly disclose the  biodegradable acid solution is contacted with the calcium carbonate- containing oil-based filter cake at a pressure of 200 to 400 psi. 
	Chung teaches the above limitation (See paragraphs 0154 & 0169→ Chung teaches this limitation in that an oil-based drilling fluid or mud in embodiments of the present invention can be any suitable oil-based drilling fluid. In various embodiments, the drilling fluid can include at least one of an oil-based fluid (or synthetic fluid), saline, aqueous solution, emulsifiers, other agents or additives for suspension control, weight or density control, oil- wetting agents, fluid loss or filtration control agents, and rheology control agents. The pump can be a low pressure pump. As used herein, the term "low pressure pump" will refer to a pump that operates at a pressure of about 1000 psi or less.) for the purpose of having a clean-up fluid can be an acidification treatment to remove material formed by one or more perforation treatments. [0059]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of DeWolf with the above limitation, as taught by Chung, in order to have clean-up fluid can be an acidification treatment to remove material formed by one or more perforation treatments.

"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 2
DeWolf discloses the method of claim 1, wherein the calcium carbonate-containing filter cake further comprises water. [0017, 0050]  De Wolf however does not explicitly disclose the oil-based filter cake. (Same as Claim 1)

Claim 3
DeWolf discloses the method of claim 2, wherein the water is present in the form of a water-in-oil emulsion. (i.e. water amount of 35 %) [0017]

Claim 4
 the method of claim 3, wherein the water is present in the water-in-oil emulsion in an amount of 10 to 40 wt% based on a total weight of the water-in-oil emulsion.(i.e. water amount of 35 %) [0017]

Claims 5-7, 11, and 15
 	Since DeWolf discloses the same acid solution comprising of water, hydrochloric acid, formic acid, citric acid glycol ether solvent, and a surfactant, it would be a biodegradable acid solution with a density of 5 0.85 to 1.20 g/cm’ at 20 to 30°C. a viscosity of 1.3 to 1.6 cP at 20 to 30 °C, and a surface tension of 30 to 34 mN/m at 20 to 30 °C the method removes the calcium carbonate- containing oil-based filter cake while causing a corrosion rate of steel of less than 0.049 lb/ft2 per day at 50 to 125 °C, and reaches a plateau of 75 to 99 % of theoretical CO2 by day 40 according to OECD 301B biodegradation test.
 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934). 

Claim 8
 the method of claim 1, wherein the biodegradable acid solution has a pH of -1.5 to -1.1 at 20 to 30 °C.  [0045-0048]

Claim 9
 DeWolf discloses the method of claim 1, wherein the contacting is performed at a temperature of 50 to 125 °C. [0045-0048]

Claim 10
DeWolf disclose the method of claim 1, wherein the contacting is performed for 1 to 48 hours.  (Fig. 5) 

Claims 13-14
 	Since DeWolf discloses the same acid solution comprising of water, hydrochloric acid, formic acid, citric acid glycol ether solvent, and a surfactant, it would be a biodegradable acid solution that would have greater than 92.5 % of a volume of the calcium carbonate-containing oil-based filter cake removed, restores 97.5 to 125 % of an initial permeability to a geological formation material occluded by calcium carbonate-containing oil- based filter cake, wherein the initial permeability is the permeability of the geological formation material before occlusion with calcium carbonate-containing oil-based filter cake.
	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 16
DeWolf discloses the method of claim 1, wherein the glycol ether mutual solvent comprises ethylene glycol [0067-0072]

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sui et al. (US 2017/0088763 A1) INTERNAL BREAKER COMPOSITIONS FOR WELLBORE APPLICATIONS teaches Methods may include circulating a first wellbore fluid into a wellbore, wherein the first wellbore fluid contains: a non-aqueous continuous phase, and a polyester internal breaker; wherein the first wellbore fluid generates a filter cake in at least a section of the wellbore; circulating a second wellbore fluid into the wellbore, wherein the second wellbore fluid contains an .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        02/09/2022